DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/7/2021 has been entered.
Response to Amendment
By way of the amendment filed 7/7/2021: claims 1, 2, 4, and 6 are amended, claims 3 and 7 are canceled, claim 5 is original, and claims 8 and 9 are withdrawn.
The previous 112 rejections are withdrawn due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sato (JP 2011151092, already of record, using U.S. PGPub 2011/0177249 as the English equivalent for citations, already of record), in view of Nakata et al (JP 2014225648, herein Nakata, already of record, using U.S. PGPub 2017/0106408 as the English equivalent for citations, already of record).  Regarding claim 1, Sato teaches:
An applying device (Figures 1 and 3C, coating device 10) that includes a discharge surface (Figure 3C, opposing surface LS) in which a discharge opening is formed (Figure 3C, discharge openings 12), the applying device applying the imprint material to the substrate through the discharge opening (paragraph 0021)
A substrate stage configured to move a substrate under the applying device or the mold (wafer stage 7)
A measuring device mounted on the substrate stage  (Figure 1, measurement device 11) that measures a distance from the substrate stage to a position of the discharge surface  (Figure 3C, marks 13, and paragraphs 0019, 0021-0022)
Where the measuring device measures the distances of the plurality of positions of the discharge surface while being moved in a scanning pattern under the applying 
Regarding the limitation:
A mark of a predetermined shape disposed on the discharge surface, so as to protrude from or recede into the discharge surface in a direction perpendicular to the discharge surface
Sato does not state the nature of marks 13, whether they are two dimensional or three dimensional, or if they are even or uneven structures (Figure 3C shows plus signs, but this is seen only as an example of a possible shape).
However, it has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense.  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  In this instance there are only two options 2D or 3D, thus the ability of a skilled artisan to decide the nature of a measurement mark is well within their abilities due to the number of options being two for each options (2D vs 3D, and even vs uneven).
Regarding the protruding or recessed shape of the structure
In the same field of endeavor Nakata teaches that measurement marks can be convex or concave in nature (Figures 10, 11A, and 11B, and paragraph 0089).
It would have been obvious to one having ordinary skill in the art at the time the invention as filed to use the protruding or recessed shapes of Nakata, since it has been held that shape is an obvious design feature for those skilled in the art to decide upon (MPEP 2144.04 I and IVB).
Further regarding claim 1, Sato and Nakata make obvious:
Wherein the measuring device collects information of the distance variations caused by the structures of the mark while being moved in the scanning pattern (Sato paragraphs 0021-0022, the ability to measure a mark whether 2D or 3D is taught by Sato, interferometers can measure 3D structures, thus the combination teaches such a limitation)
Wherein a control unit controls a position of the imprint material fed onto the substrate through the discharge opening on a basis of the information of the distance variations (Sato, controller 20, Abstract, and paragraph 0029)
Regarding claim 2:
Wherein the information of the distance variations is used to determine the position of the discharge opening is measured (This is seen as the intended use of the apparatus, nevertheless, Sato teaches such use in paragraph 0021)
Regarding claim 4:
Wherein the mark is disposed at a predetermined position in or on the discharge surface with respect to the discharge opening (As seen by the positions of marks 13 in Figure 3C of Sato)
Regarding claim 5:
Wherein the measuring device is provided on a substrate holding unit that holds the substrate (Sato Figure 1, measurement device 11 is on the stage 7)
Regarding claim 6:
Wherein a plurality of marks are disposed on the discharge surface (As seen by the plurality of marks 13 in Figure 3C of Sato)
Response to Arguments
Applicant's arguments filed 7/7/2021 have been fully considered but they are not persuasive.
The applicant argues that Sato does not teach measuring while moving.  The Examiner disagrees.  The measurement device 11 of Sato is moved during the measurements.  It doesn’t matter if it is a stop and go or continuous, as written the language encompasses both, since the entirety of the pattern is the measurement.  Additionally, the Applicant makes the assumption that Sato is stop and go based on paragraph 0019, “designed to measure the position of the detection target portion by capturing the detection target portion, processing the image, and detecting an interference fringe or moiré formed by the detection target portion.”  Nowhere in that does Sato say the device 11 is stopped to process the image.  It is a well-known feature of computers that they can multi-task.  Since Sato and the instant application have the same assignee, the only manner in which the Examiner will concede this point is if a declaration/affidavit from Sato is filed stating that their invention is stop and go as the Applicant is arguing.
The Applicant appears to argue that the measurement of Sato is different from what is claimed.  The Examiner disagrees.  Sato in paragraph 0021 measure the Z position of the marks 13, and this can be done by driving the wafer stage so that a target portion to be measured enters the field of view (i.e. scanning).  The Applicant argues an unclaimed measurement technique”  “The specification as filed states, ‘As illustrated in Fig. 4, a measurement point of the measuring device 22 is moved along detection trajectories 3X, 3Ya, and 3Yb’”.  It is noted that the features upon which In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
The Applicant also argues the image processing of Sato is different from what is claimed.  However, the claims are directed to an apparatus thus the style of image processing would have no bearing on such a claim, and additionally such image processing is again an unclaimed feature.
The Applicant argues that the combination with Nakata is improper.  The Examiner disagrees.  Sato teaches marks 13 but is silent to their nature.  Nakata teaches the claimed mark style.  The measurement techniques of Sato would be able to process both 2D or 3D marks, thus this falls into obvious design choice and KSR since there are only so many types and shapes of marks one could use, and since the art already teaches measurement marks there would be an assumption of success in using such marks, which the Applicant has not refuted.
It is suggested that the withdrawn claims either be amended to correspond with claim 1, or that they be cancelled.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743